Citation Nr: 1108322	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son, and her daughter

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to July 1976.  He died in March 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant's claim was remanded by the Board in August 2008 and again in April 2010.

By a rating decision dated in February 2009, the RO denied the appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1151.  In March 2009 the RO sent a copy of the February 2009 rating decision to the appellant along with notice of her appellate rights.  The appellant has not submitted a notice of disagreement (NOD) with respect to the denial of DIC benefits pursuant to 38 U.S.C.A. § 1151.  Consequently that claim is not currently in appellate status before the Board.


FINDINGS OF FACT

1.  The Veteran' terminal cholangiocarcinoma was not related to his service or his service-connected disabilities, and the Veteran's service-connected disabilities did not substantially or materially contribute to, or hasten, the Veteran's death.

2.  At the time of the Veteran's death he had a combined 70 percent evaluation for his service-connected disabilities, and he had not been granted a total rating based on individual unemployability.

3.  The Veteran did not have a totally disabling service-connected disability for at least 10 years prior to his death, nor did he have a totally disabling service-connected disability since his release from active duty for at least 5 years prior to his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death is not related to an injury or disease incurred in, or aggravated by active service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2010).

2.  The criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

With regards to the appellant's 38 U.S.C.A. § 1318 claim, the Court has held that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As explained below, there is no reasonable possibility that any additional assistance would aid the appellant in substantiating her claim for DIC benefits under 38 U.S.C.A. § 1318.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) expanded the VA notice requirements for a claim for service connection for the cause of a veteran's death.  The Court held that when adjudicating such a claim, VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime and held that 38 U.S.C.A. § 5103(a) notice for a cause of death case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  

Here, the foregoing notice requirements were partially satisfied by a June 2006 letter which informed the appellant of the information required to substantiate a DIC claim.  Although that letter did not include the conditions for which the Veteran was service-connected at the time of his death, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the appellant testified at a Board video hearing, where her testimony demonstrated her actual knowledge of such.  Further, there has been no suggestion that there is any prejudice due to a lack of proper VA notice, and the appellant is represented by an organization that is intimately familiar with her case and what is necessary to substantiate her claims on appeal in this case.  Therefore, the Board is confident that any notice deficiencies do not affect the essential fairness of the adjudication, and the presumption of prejudice is rebutted.  

The Board finds that all necessary development of evidence has been completed.  Records of the Veteran's treatment at private hospitals have been obtained.  The Veteran's VA medical records have been obtained and VA medical opinions have been obtained.  The appellant has submitted a private doctor's statement in support of her claims and she has provided testimony at hearings in support of her claims.  

In sum, the Board is satisfied that the originating agency properly processed the appellant's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Cause of Death

The appellant asserts that she should be granted service connection for the cause of the Veteran's death.  As shown below the Board finds that service connection for the cause of the Veteran's death is not warranted.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For the service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.   

The Veteran's private medical records indicate that in December 2005 the Veteran presented to the emergency room with chief complaint of passing out.  The Veteran was found to have abnormal liver function tests and then found to have invasive cholangiocarcinoma.  The Veteran died at a private hospital in March 2006.

The Veteran's death certificate reveals that he died in March 2006 of end stage liver cancer-cholangiocarcinoma as a consequence of withdrawal of care, due to respiratory failure.  The original death certificate indicates that an autopsy was performed.  In June 2009, a corrected death certificate was added to the record.  The corrected death certificate indicates that an autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, arteriosclerotic heart disease with hypertension, peripheral vascular disease, tenorrhaphy of the left Achilles tendon, vagotomy with pyloroplasty, and for erectile dysfunction. 

At an April 2007 hearing before a Decision Review Officer the appellant asserted that the Veteran's terminal liver cancer was caused by the Veteran's service-connected diabetes.  At a May 2008 Video Conference Hearing the appellant again claimed that the terminal liver cancer was caused by the Veteran's service-connected diabetes.  She also asserted that the service-connected diabetes acted to hasten the Veteran's death.  

The appellant also submitted documents printed from the Internet indicating a possible relationship between diabetes and liver cancer.  One document, printed on December 27, 2006, states that a study had shown that diabetes can cause cancer of the liver.  Another document, also printed on December 27, 2006, notes that diabetes raises the risk of having liver cancer.  This document then states that it is unclear whether diabetes directly causes liver disease, of if a change in liver function causes diabetes.

The appellant submitted a January 2007 statement from the Veteran's physician.  The physician stated that the Veteran had died from cholangiocarcinoma of undetermined etiology.  He noted that there was an association between cholangiocarcinoma and ulcerative colitis, hepatic fibrosis and polycystic disease.  He listed several infectious agents associated with cholangiocarcinoma.  The physician stated that he could not ascertain the Veteran's past medical history.  He did note that the Veteran's service in Vietnam placed the Veteran at a slightly higher risk for pre-malignant underlying disorders.  He further stated that exposure to other carcinogens may have placed the Veteran at increased risk for cholangiocarcinoma.

The Veteran's medical records were reviewed by a VA examiner in November 2006.  The examiner gave a history of the Veteran's terminal illness.  She noted that the Veteran was diagnosed as having cancer with a very poor survival rate and that his demise was expected as the cancer was unresectable and the cancer was at end-stage, rendering a very poor prognosis.  The examiner was of the opinion that the Veteran's service-connected diabetes, heart, hypertension and peripheral vascular disease did not contribute to his death.  She further opined that the effects of the diabetes were not debilitating enough to render the Veteran less capable of resisting the effects of his cancer.  She also opined that the Veteran's service-connected diabetes and heart condition were not of such severity as to have had a material influence on accelerating death.

The Veteran's medical records were examined by another VA examiner in December 2009.  This VA examiner opined that the Veteran's cholangiocarcinoma was not caused by gallbladder stones or by the Veteran's service-connected diabetes mellitus.  The examiner stated that there was no known cause for Klatskin's tumor (cholangiocarcinoma).  The examiner noted that the Veteran was first discovered to have cancer when admitted to a private hospital in December 2005 because of syncope.  The Veteran had abnormal liver function tests and jaundice and further tests revealed the Veteran to have Klatskin's tumor.  The examiner further stated that the Veteran probably did not have symptoms of this disorder while being treated through the VA system, noting that the Veteran had normal liver function testing through the VA in October 2005.

In this case the Board finds that the preponderance of the evidence is against the appellant's claim.  With regards to the Internet articles, they are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's death.  Additionally, the articles only indicate that there is a possible relationship between diabetes and liver cancer.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the Board finds that the Internet articles are of very little probative value in determining whether a medical nexus relationship exists.

With regards to the January 2007 statement from the Veteran's physician, he provided no opinion as to whether the Veteran's terminal liver cancer had any relationship to any of the Veteran's service-connected disabilities.  The physician did seem to indicate that service in Vietnam may have increased the Veteran's risk of developing liver cancer.  As noted above, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Consequently, the January 2007 private physician statement is of little probative value.  

Not only is there no supportive medical evidence of significant probative value, but there are two medical opinions against the appellant's claim that carry great probative weight.  The Veteran's medical history was reviewed by two VA medical examiners who were of the opinion that the Veteran's terminal illness was unrelated to the Veteran's service-connected disabilities.  These VA examiners showed knowledge of the Veteran's medical history and provided reasons and bases as to why they found that the Veteran's terminal illness was unrelated to the Veteran's service-connected disabilities and indicated that the Veteran's death was not materially contributed by, or hastened by the Veteran's service-connected disabilities.  In light of the greater weight of the evidence being against the appellant's claim, claim for service connection for the cause of the Veteran's death must be denied.

III.  1318 Claim

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death were service connected, even though the veteran died of nonservice-connected causes, if two conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the veteran's death must not be the result of his or her own willful misconduct.  38 C.F.R. § 3.22(a)(1).  Here, the record is silent as to this element, but the Board need not address it, as the record does not establish the second requirement-namely, that at the time of death, certain requirements for total disability compensation must have been met.  38 C.F.R. § 3.22(a)(2).  There are three ways in which the total disability requirement can be met: the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that (1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the Veteran's death in March 2006, the Veteran did not have a 100 percent rating in effect for a service-connected disability, and the Veteran's service-connected disabilities resulted in a combined rating of 70 percent.  As the Veteran did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service, the 'totally disabling' requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


